MEMORANDUM **
Hawaii state prisoner Gerald M. Villanueva appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action as barred by the statute of limitations. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Fink v. Shedler, 192 F.3d 911, 913-14 (9th Cir.1999), and we affirm.
Villanueva contends the district court should have tolled the statute of limitations pursuant to Haw.Rev.Stat. §§ 657-13, 657-34 because he is incarcerated. We disagree.
*394We affirm for the reasons stated in the district court’s order entered on December 20, 2002.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.